 In the Matter Of COLUMBIA PROTEKTOSITE CO., INC.andAMERICANFEDERATION OF LABORCase No. R-5834.-Decided September14, 19430lcott,Havens,WandlesscCStitt,byMr. Herbert A.Tighe,ofNew York City,for the Company.Mr. Samuel R. Isard,of Newark, N. J., for the A. F. of L.Messrs. Samuel L. RothbardandJohn,Baldante,of Newark, N. J.,for the C. I. O.MissFrances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon amended petition duly filed by American Federation ofLabor, herein called the A. F. of L., alleging that a question affectingcommerce had arisen concerning the representation of employees ofColumbia Protektosite Co., Inc., Carlstadt, New Jersey, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Martin I. Rose, TrialExaminer.Said hearing was held at Lyndhurst, New Jersey, onAugust 10, 1943.The Company, the A. F. of L., and the Unitedappeared, -participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses,to introduce evidencebearing on the issues, and to file briefs with the Board.Duringthe course of the hearing the C. I. O. movedto dismissthe petitionon the grounds that the unit requested by the A. F. of L. is inap-propriate and that a contract between the C. I. 0. and the Companyconstitutes a bar to this proceeding.For reasons appearing in Sec-tions III and IV, below, themotionis denied.The TrialExaminer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.52 N. L.R. B., No. 101.549875-44-vol.52-39595 596DECISIONSOF NATIONAL LABOR RELATIONSBOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYColumbia Protektosite Co., Inc., a New Jersey corporation, is en-gaged in the manufacture, sale, and distribution of sun glasses, combs,cosmetic containers, and eyeshields.It maintains two plants in Carl-stadt, New Jersey, hereih referred to as the Main Plant and the Eye-shield Division respectively, and also a place of business in New YorkCity.The principal raw materials used by the Company at itsCarlstadt plants are plastics, glass, and metals.During the pastyear, the Company purchased raw materials of a valuein excess of$500,000 for the Main Plant and in excess of $100,000 for the Eye-shield Division, 50 percent of all of which was shipped to the respectiveplants from points outside the State of New Jersey.During thesameperiod the Main Plant produced products of a valuein excessof $500,000 and the Eyeshield Division 'produced productsof a valuein excessof $100,000, 75 percent of all of which was shippedto pointsoutside the State of New Jersey.The Company admits that it is engagedin commercewithin themeaning of the Act.II.THE ORGANIZATIONSINVOLVEDAmerican Federation of Labor is a labor organization admitting tomembership employees of the Company through its duly charteredFederal Labor Union No. 23301.United Rubber Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 21 and 22, 1942, a strike occurred at the Company's MainPlant.It was settled by an agreement which was executed July 22,1942, between the Company and the C. I. O. The agreement pro-records by the Board, and for recognition of the C. I. O. as exclusivebargaining representative of the Company's employees should thecross-check indicate that the C. I. O. represented a majority of theof the Company's employees.On July 23, 1942, the strikers returnedto work and the C. I. O. filed a petition with the Board to determinean appropriate bargaining unit.'This question was compromised1Regional Case No. 2-R-3340. COLUMBIA PROTEKTOSITE CO., INC.597in an agreement dated July 27, 1942, which stated that the employeesat the Main Plant and the Sterling Division 2 excluding those of theEyeshield Division, constitute a unit appropriate for the purposesof collective bargaining.The Regional Director conducted the cross-check and on July 30, 1942, designated the C. I. O. as the exclusivebargaining representative of the Company's employees 3Thereafterthe Company and the C. I. O. began negotiations for a contract andMeld many meetings for that purpose.On August 24, 1942, anindependent union filed a petition, alleging that it represented amajority of the Company's employees 4 On September 18, 1942,the A. F. of L. filed a petition making a similar allegation, and request-ing as unit of all three plants.-5On the same day the Company fileda petition alleging that both C. I. O. and A. F. of L. claimed to repre-sent a majority of its employees.6Thereupon the Company refused to,bargain with the C. I. O. until the petitions had been passed upon bythe Board.On October 16, 1942, all three petitions were dismissediby the Board and the Company resumed negotiations with the C. 1. 0',On October 21, 1942, the A. F. of L. telegraphed the United StatesConciliation Service, stating that A. F. of L. members at the Com-pany's plant contemplated a strike and asking the conciliator tointervene.By November 6, 1942, the Company and the C. I. O.had come to an agreement on all questions to be covered by the con-tract with the exception of three.On that day, they' agreed inwriting to submit their differences to a decision of the War LaborBoard.On the same day, the Company and the A. F. of L. executeda contract covering employees in the Eyeshield Division.On March8, 19,43, theWar Labor Board referee issued his recommendations to'which the Company filed objections which are now pending beforetheWar Labor Board. No contract has ever been signed between.the C. I. O. and the Company.The C. I. O. contends that an election and determination of repre-sentatives should not be held at this time, but that the C. I. O. should'be given the opportunity to complete its negotiations in accordance,with the War Labor Board's decision when it shall have been made,stating that any other course would penalize it for delay in executinga contract caused by its abiding by its no-strike pledge.We find noThe Sterling Division was discontinuedby the Companyearly in November,1942.$ The C.I.0. submitted to the Regional Director 234 union cards.One hundred and'ninety-eight of these checked exactlywith signatures on canceled pay checks of the Com-pany's employees;4 were doubtful.One hundred and sixty-one of the cards bore namesappearingon the Company's undated pay roll which contained 240 names in the unit agreed:upon by the parties.4 RegionalCase No 2-R-3427.s Regional Case No. 2-R-3490.6 Regional Case No 2-RE-48. 598DECISIONSOF NATIONALLABOR RELATIONS BOARDmerit in the contention.The petitions filed in August and Sep-tember and the A. F. of L. threat of strike in October prove that theemployees' dissatisfaction with the C. I. O.' preceded and was notcaused by the C. I. O.'s submission to the orderly procedures of theGovernment.The facts here are not comparable to those in theAllisChalmerscase."No stabilized contractual relations have been es-tablished between the C. I. O. and the Company, no writing has beenexecuted defining their obligations, one to the other; they are notbound by any directive order of a government agency to adhere toany bargaining contract.Upon the entire record of the case, we find that no circumstancesexist which warrant our departing from our usual practice of findingthat a question of representation exists in a situation wherein a chal-lenging union representing a substantial number of the Company'semployees, gives notice of its demand for recognition before the nego-tiating union and the employer have executed a contract.'A statement of the Regional Director, introduced into evidence,indicates that the A. F. of L. represents a substantial number of theCompany's employees in the unit it claims to be appropriate.10We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UN^T j THE DETERMINATIONOF REPRESENTATIVESThe A. F. of L. and the Company contend for a unit consisting ofboth Main Plant and Eyeshield employees.The C. I. O. contendsfor a unit consisting of only employees of theMainPlant.Theparties agree upon exclusions.'This dissatisfaction was admittedby the C.IO. in the hearing,before theWar LaborBoard's refereeSee Referee'sreport ColumbiaProtektositeCompany, Inc,Case NoAR-268, C. I. O.'s Exh #k7.8Matterof AllisChalmers,50 N. L.R B 306 In thatcase theparties executeda writing binding themselves to execute an agreement in accordance with a direction oftheWar LaborBoardDuringthe time that the War LaborBoard hadthe matter underedviscment,the petitioning union obtained a following in the plant and requested recog-nition beforethe contractin its final form had been executed.The Boardfound thatthe writingwhich precededthe demand for recognition,plus the fact that the delay Inexecutionof the contractwas occasioned by the pendencyof the matterbefore the WarLabor Board,were sufficientto takethe case out of the operation of the rule ofMatterof Eicor, Inc.,46 N L R.B. 1035.9 SeeMatter of Leonard-Burke Company,51, N LR B 1315;Matter of DanielBurkhartsmeier CooperageCo , 49 N. L R. B. 428;Matter of Eicor, Inc.,supra.io The Company's pay rollfor June 10, 1943,which excludes names of persons excludedfrom the units herein found to be possible appropriate units contains names of 218 MainPlant employees and 75 Eyeshield Division employees.The A.F of L. submitted to theRegional Director a petition containing 210 apparently gynuine original signatures, 145of which were names of Main Plant employees and 59 were names of Eyeshield Divisionemployees listed on the said pay roll. COLUMBIA PROTEKTOSITE CO., INC.599The Main Plant and the Eyeshield Division are half a mile apart.Employees at both plants are semi-skilled and do similar work in somerespects.There is a single pay roll for both plants and calculation ofoverhead is bulked for the two.However, for purposes of cost ac-counting, cost of labor and materials used by the two plants is calcu-lated separately.The products of the two plants differ, althoughmanufacture on some products of Eyeshield is begun or completed atthe Main Plant and vice versa.Hiring is done at both plants.Thereis a steady interchange of labor between the plants but the identity ofthe workers as employees of Eyeshield or Main Plant is retained.The C. I. O. has at all times contended that the Eyeshield Divisioncannot properly bargain in conjunction with the Main Plant, and hasnot attempted to organize Eyeshield.The Eyeshield Division has,in fact, been organized as a separate unit and has bargained success-fully with the Company.In view of the bargaining history of the two plants, their physicalseparateness, and their clear-cut identities for many other purposes, wefind that separate plant units would be appropriate.On the otherhand, in view of the close interrelation between the plants, the inter-change of employees, and the similarities in the nature of the work doneand in the skills of the employees of both plants, we find that a unitcomposed of employees of both plants may be appropriate for the pur-poses of collective bargaining.We shall, therefore, allow the employ-ees themselves to elect whether they shall be represented in separateunits or in one unit.All parties agree that whatever unit is selected shall include all pro-duction employees, maintenance employees, and shipping employeesand shall exclude all office employees, supervisors of the rank of assist-ant foreman or above, and executives.We find that either of the unitsherein discussed, as defined above, with the added exclusion of all othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action may constitute a unit apropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.Accordingly, we shall direct separate elections among the production;maintenance, and shipping employees of the Company in the MainPlant, and in the Eyeshield Division respectively, excluding all officeemployees, executives, supervisors of the rank of assistant foreman and'above, and all other supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees or effectively recommend such action.The employees of the Main Plant will indicate whether they desireto be represented by the A. F. of L. or by the C. I. O. for the purposes 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDof collective bargaining, or by neither; the employees of the EyeshieldDivision will indicate whether or not they desire to be represented bythe A. F. of L. If employees of both plants designate the A. F. of L. astheir bargaining representative, the A. F. of L. will be certified as theexclusive representative of employees in both plants. If not, theunions designated, if any, will be certified each in the unit in which itpolled a majority of the votes cast.We shall direct that the question concerning representation which hasarisen be resolved by elections by secret ballot among the employees inthe voting groups above defined, who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Columbia Protek-tosite Co., Inc., Carlstadt, New Jersey, elections by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees within the groups described below who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll period be-cause they were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause :1.All production, maintenance, and shipping employees of the Com-pany's Main Plant, excluding all office employees, executives, supervi-sors of the rank of assistant foreman and above, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees or effectively rec-ommend such action, to determine whether they desire to be repre-sented by the American Federation of Labor or by United RubberWorkers of America affiliated with the Congress of Industrial Or-ganizations, for the purposes of collective bargaining or by neither.2.All production, maintenance, and shipping employees of theCompany's Eyeshield Division excluding all office employees, execu- COLUMBIA PROTEKTOSITE CO., INC.601tives, supervisors of the rank of. assistant foreman and above, and allsupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, to determine whether or not they desireto be represented by the American Federation of Labor for the pur-poses of collective bargaining.CHAIRMAN MILL IS took no part in the consideration of the aboveDecision and Direction of Elections.